Citation Nr: 0000392	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for status post residuals of a fracture of the left 
foot.

2.  Entitlement to an increased disability rating for 
degenerative arthritis of the right foot, with x-ray evidence 
of left great toe, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran was honorably discharged from the United States 
Navy in July 1983 with over twenty years of active duty 
service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO) which, in pertinent part, denied entitlement to a 
compensable disability rating for status post residuals of a 
fracture of the left foot and a disability rating in excess 
of 10 percent for degenerative arthritis of the right foot, 
with x-ray evidence of left great toe.  The veteran filed a 
timely notice of disagreement (NOD) as the left foot fracture 
claim only, and was issued a statement of the case (SOC) in 
July 1998.  The RO received the veteran's VA Form 9, Appeal 
to the Board, in August 1998.  At that time, the veteran also 
expressed dissatisfaction with the compensation level 
assigned for his degenerative arthritis.  The veteran was 
issued a supplemental statement of the case (SSOC) as to both 
of the aforementioned issues in October 1998.  As his 
representative's January 1999 VA Form 646 expresses a desire 
to appeal the degenerative arthritis issue to the Board, and 
it was received within the applicable one-year delimiting 
period following notification of the July 1998 rating 
decision, the Board accept the statement as a timely 
substantive appeal.  See 38 C.F.R. § 20.302(b) (1999); see 
also Tomlin v. Brown, 5 Vet. App. 355 (1993) (statutory 
provisions of 38 U.S.C.A. § 7105 do not impose technical 
pleading requirements).  Therefore, both increased rating 
issues are properly before the Board.


REMAND

The veteran's claims of entitlement to a compensable 
disability evaluation for residuals of a fracture of the left 
foot and a disability evaluation in excess of 10 percent for 
degenerative arthritis of the right foot, with x-ray evidence 
of left great toe, are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  Generally, claims for increased 
evaluations are considered to be well grounded.  Claims that 
conditions have become more severe are well grounded where 
the conditions were previously service-connected and rated, 
and the claimant subsequently asserts that higher ratings are 
justified due to an increase in severity since the original 
ratings.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

As a preliminary matter, the Board endeavors to clear up some 
confusion that the veteran appears to be having with respect 
to his service-connected degenerative arthritis.  In the 
instant case, the veteran contends, in essence, that he 
should receive a separate rating for degenerative arthritis 
of the left foot inasmuch as the various x-rays of record 
clearly show arthritis of both feet.  The Board notes, 
however, that the veteran's degenerative arthritis of the 
left foot has already been compensated.  In this regard, the 
Board observes that the RO's description of the veteran's 
service-connected disorder, "degenerative arthritis of the 
right foot, with x-ray evidence of left great toe", is 
somewhat of a misnomer and does suggest that only one foot is 
service-connected.  Indeed, the veteran's February 1986 VA 
examination report, upon which entitlement to service 
connection for degenerative arthritis was established, 
includes x-ray evidence of degenerative arthritis of the 1st 
metatarsophalangeal joints (great toes).  Accordingly, a more 
precise description of the veteran's current service-
connected disability would be "degenerative arthritis of the 
1st metatarsophalangeal joints (great toes)."  As pointed out 
to the veteran in the October 1998 SSOC, however, the 
arthritis of the 'left foot' is combined with that of the 
'right foot', in the absence of limitation of motion, in 
order to derive his current 10 percent disability rating 
under 38 C.F.R. Part 4, Diagnostic Code 5003.

Similarly, the current description of the veteran's service-
connected fracture, "status post residuals of a fracture of 
the left foot," is also somewhat of a misnomer in that it is 
overly broad.  Indeed, a review of the record reveals that 
the veteran sustained a Jones fracture of the left foot.  A 
Jones fracture is defined as a diaphyseal fracture of the 
fifth metatarsal.  Dorland's Illustrated Medical Dictionary 
662 (28th ed. 1994).

With the aforementioned discussion in mind, the Board notes 
that although the veteran was afforded a comprehensive VA 
orthopedic examination in April 1998, the examiner failed to 
render any pertinent finding with respect to the 
interphalangeal, metacarpal and carpal joints of the lower 
extremities.  See Johnson, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (1999).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45 (1999).
Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent rating applies when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. Part 4, Diagnostic Codes 5003 (1999).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that the 
Board may only consider independent medical evidence to 
support its findings.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board may seek an advisory 
opinion, order a medical examination or cite recognized 
treatise in its decisions that clearly support its ultimate 
conclusions.  This procedure ensures that all medical 
evidence contrary to the veteran's claim will be known.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In view of the 
complexity of the medical questions involved in this case, it 
is found that more extensive podiatric examination of the 
veteran should be scheduled.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
degenerative arthritis of the feet and 
left foot fracture, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should then schedule the 
veteran for VA podiatric examination in 
order to determine the current extent of 
his service-connected degenerative 
arthritis and status post fracture of the 
left foot.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
examiner prior to examination.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  The podiatric examiner must 
provide a thorough description of the 
veteran's bilateral foot disabilities, 
including complete ranges of motion 
studies of the ankle, interphalangeal, 
metacarpal and carpal joints, as well as 
any neurologic pathology.  In this 
regard, the examiner must take care to 
differentiate symptoms due to the 
veteran's the service-connected and 
nonservice-connected pathologies of the 
feet.  In addition, the examiner must 
render objective clinical findings 
concerning the severity of the veteran's 
service-connected disorders, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  A copy of the Board's Remand 
order, which sets out the pertinent 
criteria in this case, should be made 
available.  The podiatric examiner must 
then render an opinion concerning the 
effect of the veteran's service-connected 
foot disorders on his ordinary activity 
and his ability to procure and maintain 
employment.  The examination report 
should reconcile the veteran's subjective 
complaints of bilateral foot pain with 
the objective findings on examination.  A 
legible copy of the examination report, 
with a discussion of the salient facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must re-adjudicate the 
veteran's increased rating claims.  If 
either of these determinations remain 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case. The purpose of the REMAND is to further develop the 
record. No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

